Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 1 of 19 PageID #: 244




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 GALVESTON, LLC,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-02676-SEB-TAB
                                                       )
 MORRIS INVEST, LLC,                                   )
 CLAYTON MORRIS,                                       )
                                                       )
                               Defendants.             )


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
                  PARTIAL MOTION TO DISMISS

        This cause is before the Court on Defendants' Partial Motion to Dismiss [Docket

 No. 17], filed on September 16, 2019 pursuant to Rule 12(b)(6) and Rule 9(b) of the

 Federal Rules of Civil Procedure. Plaintiff Galveston, LLC, brings this action against

 Defendants Clayton Morris and Morris Invest, LLC ("Morris Invest"). 1 Plaintiff alleges

 several causes of action relating to an Indianapolis-area home allegedly purchased by



 1
   This matter originated as between fourteen sets of plaintiffs and Morris Invest. On June 13,
 2019, the case was severed by the Honorable William T. Lawrence on the grounds that each set
 of plaintiffs had its own independent, transactional relationship with the defendants. Mcleskey et
 al V. Morris Invest, LLC et al., 1:18-cv-02797-JPH-TAB, [Docket No. 35]. Accordingly, the
 matter was severed, and the various plaintiffs filed their own respective actions. The undersigned
 has been assigned two of these cases. See 1:19-cv-02667-SEB-TAB, 1:19-cv-02676-SEB-TAB.
 Notwithstanding Judge Lawrence's conclusion that the experiences of the various plaintiffs were
 "similar, not identical," the two cases assigned to the undersigned are, at this stage, nearly
 identical in terms of the facts alleged and the legal arguments raised in the parties' briefing on the
 present motion. Indeed, the two sets of plaintiffs entered into identical contracts with Morris
 Invest, albeit involving different properties and dates of transaction. Accordingly, our findings in
 this entry follow our findings in our dismissal order, Docket No. 29, in DL3 Properties, LLC
 IN1801 v. Morris Invest, LLC et al, 1:19-cv-02667-SEB-TAB.
                                                   1
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 2 of 19 PageID #: 245




 Plaintiff from Defendants as investment property. Specifically, Plaintiff alleges the

 following claims: breach of contract, promissory estoppel, fraud/deception, conversion,

 negligence, and violation of the Indiana Deceptive Consumer Sales Act (IDCSA).

        For the reasons detailed below, we GRANT Defendants' Partial Motion to Dismiss

 with respect to Plaintiff's breach of contract claim for tenant services and property-

 management services, its promissory estoppel claim for rehabilitation of the property, its

 fraud/deception claim, its conversion claim, its negligence claim, and its claim based on

 the IDCSA; however, we DENY Defendants' Partial Motion to Dismiss with respect to

 Plaintiff's breach of contract claim for rehabilitation of the property and its promissory

 estoppel claim for tenant services and property-management services.

                                     Factual Background

        Plaintiff 2 alleges that beginning in March 2018 a representative of Defendants,

 Glenn Radford, "made representations" through phone calls, emails, Youtube videos, and

 podcasts "that Defendants were offering 'turnkey' real estate investment opportunities."

 Compl. ¶ 3, 41. Based on these representations, Plaintiff purchased a single-family home

 in Indianapolis 3 "from and through Defendants, to be used as rental property for the

 purpose of generating 'passive' rental income to Plaintiff." Id. ¶ 25, 41. Plaintiff alleges it

 was told that Defendants would rehabilitate the property; find, screen, and secure tenants




 2
   Plaintiff, Galveston, LLC,, is an entity owned entirely by Debra and Christopher Thomas,
 citizens of Arizona. Compl. ¶ 8.
 3
   On March 27, 2018, Plaintiff purchased a home at 3415 Brouse Ave, Indianapolis, IN 46218.
 Ex. 1.
                                                2
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 3 of 19 PageID #: 246




 for the property; manage the property; and collect rent checks for Plaintiff. Id. ¶¶ 26-27,

 43.

        Plaintiff discovered that, contrary to what it had been led to believe, "Morris

 Invest and Clayton Morris are only marketers." Id. ¶ 17. In fact, "Defendants use or used

 Oceanpointe Investments Limited ("Oceanpointe"), Indy Jax Wealth Holdings, LLC,

 and/or Indy Jax Property, LLC to handle identification, sale, rehabilitation, tenant

 location, and property management of the Rental Property." Id. ¶ 19. Although prior

 ownership of the property is never clearly alleged, 4 Clayton Morris is a signatory on the

 Purchase Agreements. Ex. 1.

        Eventually, Plaintiff began to receive code violation notices on the property and

 was forced to sell the property for a $32,900 loss. Id. ¶ 41. Plaintiff now brings this action

 for breach of contract, promissory estoppel, fraud/deception, conversion, negligence, and

 a violation of the IDCSA. Defendants have moved to partially dismiss Plaintiff's claims.

 We address these issues in turn.

                                         Legal Analysis

 I.     Standard of Review

        Defendants have filed their motion to dismiss pursuant to Federal Rules of Civil

 Procedure 12(b)(6) and 9(b). When considering a Rule 12(b)(6) motion to dismiss, the

 Court accepts as true all well-pled factual allegations in the complaint and draws all


 4
  Plaintiff alleges it "purchased one single-family home from and through Defendants," Compl ¶
 25. However, Plaintiff also refers to the property as "Oceanpointe's" and refers to Defendants as
 only marketers. Id. ¶ 17, 24.
                                                 3
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 4 of 19 PageID #: 247




 ensuing inferences in favor of the non-movant. Lake v. Neal, 585 F.3d 1059, 1060 (7th

 Cir. 2009). Nevertheless, the complaint must include "enough facts to state a claim to

 relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

 see FED. R. CIV. P. 8(a)(2). While the Federal Rules of Civil Procedure "do not

 countenance dismissal of a complaint for [an] imperfect statement of the legal theory

 supporting the claim asserted," Johnson v. City of Shelby, 574 U.S. 10, 11 (2014), the

 claim asserted must still be "legally cognizable." Balistreri v. Pacifica Police Dep't, 901

 F.2d 696, 699 (9th Cir. 1990). If the factual allegations of the complaint, taken as true, do

 not support a legally cognizable claim for relief, the Court will grant dismissal. See id.

        Under Federal Rule of Civil Procedure 9(b), a plaintiff alleging fraud must state

 with particularity the circumstances constituting fraud. AnchorBank, FSB v. Hofer, 649

 F.3d 610, 615 (7th Cir. 2011). This requires that the plaintiff describe "the 'who, what,

 when, where, and how' of the fraud." Id. (quoting Pirelli Armstrong Tire Corp. Riteree

 Medical Benefits Trust v. Walgreen Co., 631 F.3d 436, 441-42 (7th Cir. 2011)). If the

 plaintiff's allegations fail to meet this heightened pleading standard, the court will dismiss

 claims of fraud. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir. 2013).

 II.    Discussion

        A.     Breach of Contract

        Plaintiff alleges in Count I that Defendants breached the Purchase Agreements by

 failing to rehabilitate the property; failing to identify, screen, and secure tenants for the

 property ("Tenant Services"); and failing to fulfill their property-management obligations


                                                4
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 5 of 19 PageID #: 248




 ("Property-Management Services"). Compl. ¶¶ 46-48. Defendants move to partially

 dismiss Plaintiff's breach of contract claim with respect to Tenant Services and Property-

 Management Services given that there are no terms related to those services in the

 Purchase Agreements. In addition, Defendants move to dismiss Plaintiff's breach of

 contract claim against Morris Invest in its entirety, because Morris Invest is not a

 signatory to either Purchase Agreement. We conclude that Plaintiff's contract claim with

 respect to Tenant Services and Property-Management Services must be dismissed, but

 Plaintiff's contract claim for rehabilitation of the property may proceed against both

 Defendants.

        First, "Plaintiff concedes that the purchase agreements do not contain language

 directly relating to Defendants' provision of tenant-related and property management

 services." Pl.'s Resp. Opp'n, at 10. However, Plaintiff argues that this "does not negate

 the possibility that the parties entered into a valid agreement [related to these matters] at

 some point." Id. (Quoting Neurology & Pain Mgmt. Assocs., P.C. v. Bunin, No. 3:17-CV-

 035 JD, 2018 WL 3830059 at *3 (N.D. Ind. Aug. 13, 2018). Plaintiff contends that its

 allegations that Defendants promised to sell it "turnkey" property, Compl. ¶ 39, 41, raise

 questions of fact sufficient to survive a motion to dismiss. Pl.'s Resp. Opp'n, at 11.

        Plaintiff's invocation of the word "turnkey" fails to save its claim, however,

 because its allegations are directly contradicted by the exhibits. Ex. 1; Ex. 2. "When an

 exhibit incontrovertibly contradicts the allegations in the complaint, the exhibit ordinarily

 controls, even when considering a motion to dismiss." Bogie v. Rosenberg, 705 F.3d 603,

 609 (7th Cir. 2013). Neither Purchase Agreement mentions the "turnkey" nature of the

                                               5
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 6 of 19 PageID #: 249




 property, Ex. 1; Ex. 2, nor do the Agreements contain any terms related to Tenant

 Services or Property-Management Services—as Plaintiff also concedes. Pl.'s Resp.

 Opp'n, at 10. Furthermore, the Agreements contain an integration clause, which provides

 that each Agreement "constitutes the sole and only agreement of the parties and

 supersedes any prior understandings or written oral agreements between the parties[]

 respecting the transaction and cannot be changed except by their written consent." Ex. 1,

 at 4; Ex. 2, at 4. Therefore, because the Agreements do not contain terms related to

 Tenant Services or Property-Management Services, Plaintiff's breach of contract claim

 based on Defendants' failure to provide such services requires dismissal.

           Second, Defendants move to dismiss Plaintiff's contract claim in its entirety as

 against Morris Invest—which was not a signatory to the Purchase Agreements. Plaintiff

 responds that Morris Invest is bound by the acts of Clayton Morris, who was a signatory

 to both Agreements.

           "It is a fundamental rule of agency law that the principal is bound by, and liable

 for, the acts of its agent done with or within the actual or apparent authority manifested

 by the principal, and within the scope of the agent's employment, or ratified by the

 principal." Williston on Contracts § 35:34. See also Ford v. Williams, 62 U.S. 287, 289

 (1858) ("The contract of the agent is the contract of the principal, and he may sue or be

 sued thereon, though not named therein."). Here, Plaintiff has pleaded sufficient facts to

 support the inference that Clayton Morris signed the agreement as an agent of Morris

 Invest.



                                                 6
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 7 of 19 PageID #: 250




        Plaintiff has alleged that Clayton Morris "is a co-founder and owner of Defendant

 Morris Invest," Compl. ¶ 9, and the Complaint alleges several ways in which Morris

 Invest was involved in the real-estate program which gave rise to the lawsuit. Id. ¶¶ 15-

 16. Morris Invest is also named in the Purchase Agreements in a non-disparagement

 clause. 5 In holding that Plaintiff may proceed with its breach of contract claim for

 rehabilitation of the property against both Clayton Morris and Morris Invest, we note that

 we are in lock step with other courts which have considered nearly identical claims

 involving the same Defendants. See Alanann Property, LLC v. Morris Invest, LLC, No.

 1:19-cv-02674-JRS-TAB, 2020 WL 3402873, at *3 (S.D. Ind. June 19, 2020); McLeskey

 v. Morris Invest, LLC, No. 1:18-cv-02797-JPH-TAB, 2020 WL 3315996, at *3 (S.D. Ind.

 June 18, 2020).

        B.      Promissory Estoppel

        In Count II, Plaintiff alleges a promissory estoppel claim based on Defendants'

 alleged promises to sell and rehabilitate the property, provide tenant-related services,

 manage the property, and collect rent checks for Plaintiff. Compl. ¶ 52. Defendants argue

 that Plaintiff's promissory estoppel claim should be dismissed because it sounds in fraud,

 which was not pleaded with particularity according to Rule 9(b), and because Indiana law

 does not permit claims for promissory estoppel based on a written contract between the

 parties. We agree that Plaintiff's promissory estoppel claim must be dismissed with



 5
  The clause states: "Buyer agrees to not make any statements whether written or oral, that
 disparage, defame or otherwise libel Morris Invest or any of its affiliated companies or any of its
 current or former employees." Ex.1, at 4; Ex. 2, at 4.
                                                  7
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 8 of 19 PageID #: 251




 respect to rehabilitation of the property because the contract claim for those services

 survives; however, Plaintiff may proceed with its promissory estoppel claim with respect

 to tenant and property-management services because it is pleaded with sufficient

 particularity and no contract claim for those services remains.

        "Promissory estoppel permits recovery where no contract in fact exists." Hinkel v.

 Sataria Distrib. & Packaging, Inc., 920 N.E. 2d 766, 771 (Ct. App. Ind. 2010) (citation

 omitted). Therefore, a promissory estoppel claim is "unwanted surplusage" and should be

 dismissed when it is based on promises allegedly made in a valid written contract

 between the parties. Decatur Ventures, LLC v. Stapleton Ventures, Inc., 373 F. Supp. 2d

 829, 848 (S.D. Ind. 2005).

        Plaintiff's argument that it may plead in the alternative is of no avail. While it is

 true Plaintiff is permitted to plead in the alternative, Plaintiff has not, in fact, used

 language indicating that it intended to do so here. Although courts do not require

 plaintiffs to use "magic words" to plead in the alternative, "they must use a formulation

 from which it can be reasonably inferred that this is what they were doing." Holman v.

 Indiana, 211 F.3d 399, 407 (7th Cir. 2000) (citation omitted). "Either-or" or "if-then"

 statements are usually sufficient to indicate that a plaintiff intends to plead in the

 alternative, McLeskey, 2020 WL 3315996, at *3 (citation omitted), but Plaintiff has used

 no such formulation here. See Compl. ¶¶ 42-56. Therefore, Plaintiff has not pleaded in

 the alternative; rather, it has pleaded in tandem.




                                                 8
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 9 of 19 PageID #: 252




        Because Indiana law does not permit promissory estoppel and breach of contract

 claims to be pleaded in tandem, and Plaintiff's breach of contract claim for rehabilitation

 of the property survives, Plaintiff's promissory estoppel claim based on the same conduct

 cannot survive alongside it. However, we dismissed Plaintiff's contract claim with respect

 to tenant and property-management services. Therefore, Plaintiff may proceed with its

 promissory estoppel claim with respect to those services so long as it has been alleged

 with sufficient particularity.

        A claim that "sounds in fraud" may implicate the heightened pleading

 requirements of Rule 9(b). Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507

 (7th Cir. 2007). Plaintiff's promissory estoppel claim is premised on an alleged pattern of

 fraudulent conduct; therefore, it must be pleaded with particularity. Alanann, 2020 WL

 3402873, at *4. This requires that the plaintiff describe "the 'who, what, when, where,

 and how' of the fraud." AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011)

 (quoting Pirelli Armstrong Tire Corp. Riteree Medical Benefits Trust v. Walgreen Co.,

 631 F.3d 436, 441-42 (7th Cir. 2011)).

        Here, we hold that Plaintiff has pleaded its promissory estoppel claim for tenant

 and property-management services with sufficient particularity. Plaintiff has alleged the

 who (Glenn Radford, Defendants' representative); the what (Defendants would find,

 screen, and secure tenants and provide property-management services); the how and

 where (through emails, phone calls, podcasts, and videos); and the when (March 2018).

 Compl. ¶ 3, 41; see also Alanann, 2020 WL 3402873, at *4 (holding promissory estoppel


                                              9
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 10 of 19 PageID #: 253




  claim for tenant and property-management services was alleged with particularity on

  nearly identical facts). It is reasonable to infer that Plaintiff would not have purchased the

  property if Defendants had not promised to provide tenant and property-management

  services. See Alanann, 2020 WL 3402873, at *4. Therefore, Plaintiff may proceed with

  its promissory estoppel claim based on Defendants' alleged promises to provide tenant

  and property-management services.

         C.     Fraud/Deception

         Plaintiff next alleges in Count III that Defendants committed fraud by "knowingly

  and intentionally [making] false statements of important existing facts, namely, that

  Morris Invest and Clayton Morris would sell the Rental Property to Plaintiff, rehabilitate

  the property, identify tenants, screen tenants, secure tenants, manage the Rental Property,

  and provide rent checks to Plaintiff." Compl. ¶ 58. Defendants argue that: (1) Plaintiff

  does not allege fraud with particularity as required by Rule 9(b); (2) Plaintiff's allegations

  of misrepresentations relate to statements of future conduct and therefore cannot support

  a claim for fraud; and (3) Plaintiff's fraud claim is not distinct from its contract claim.

  Because as we explain below Plaintiff's fraud/deception claim is based on non-actionable

  statements of future conduct or opinion and is also an impermissible repackaging of its

  contract claim, we need not reach the question of whether it is alleged with particularity.

         First, under Indiana law, "[i]ntentional fraud occurs when there is 'a material

  misrepresentation of past or existing fact made with knowledge of or reckless disregard

  for the falsity of the statement, and the misrepresentation [is] relied upon to the detriment


                                                10
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 11 of 19 PageID #: 254




  of the relying party.'" Colonial Penn Ins. Co. v. Guzorek, 690 N.E. 2d 664, 675 (Ind.

  1997) (quoting Adoptive Parents of M.L.V. v. Wilkens, 598 N.E. 2d 1054, 1058

  (Ind.1992)). Where a claim of actual fraud is not based on existing fact, but on

  "representations of future conduct, on broken promises, or on representations of existing

  intent that are not executed," the claim is not actionable under Indiana law. Am. Heritage

  Banco, Inc. v. McNaughton, 879 N.E. 2d 1110, 1115 (Ind. Ct. App. 2008), as modified

  (Nov. 13, 2008) (citing Wallem v. CLS Indus., Inc., 725 N.E.2d 880, 889 (Ind. Ct. App.

  2000)).

         Here, all of Plaintiff's allegations relate to representations of existing intent—not

  existing facts. Plaintiff allege that Defendants represented the property "would be

  rehabbed by Morris Invest"; 6 that "Defendants would find, screen, and secure tenants for

  each of the Rental Property"; 7 that "Plaintiff would receive a 'turnkey' Rental Property"; 8

  and that Defendants "would . . . manage the Rental Property, and provide rent checks to

  Plaintiff." 9 These are "textbook examples of statements regarding future conduct." BN

  Invest, LLC v. Morris Invest, LLC, No. 1:19-cv-02675-JMS-TAB, [Docket No. 27], at 16

  (S.D. Ind. April 28, 2020); see also Alanann, 2020 WL 3402873, at *5 (holding that

  identical allegations of promises were statements of future conduct). Because Plaintiff's

  fraud claim is "predicated upon a promise to do a thing in the future," Sachs v. Blewett,




  6
    Compl. ¶ 26 (emphasis added).
  7
    Id. ¶ 27 (emphasis added).
  8
    Id. ¶ 28 (emphasis added).
  9
    Id. ¶ 58 (emphasis added).
                                               11
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 12 of 19 PageID #: 255




  185 N.E. 856, 858 (Ind. 1933), it is not actionable—even if Defendants had no intent of

  fulfilling the promises. Id.

         Even if Plaintiff's fraud claim were not predicated upon representations of future

  conduct, it is still an impermissible repackaging of its contract claim. Indiana law

  requires a claimant who brings both a breach of contract and a fraud claim to prove that

  "(1) the breaching party committed the separate and independent tort of fraud; and (2) the

  fraud resulted in injury distinct from that resulting from the breach." Tobin v. Ruman, 819

  N.E. 2d 78, 87 (Ct. App. Ind. 2004) (citations omitted). If the claimant cannot prove the

  fraud claim is distinct from the contract claim and that it caused a distinct injury, the

  fraud claim should be dismissed. See Fritzinger v. Angie's List, Inc., No. 1:12–cv–01118–

  JMS–DML, 2013 WL 772864, at *2-4 (S.D. Ind. 2013) (dismissing deception claim

  because plaintiff failed to allege that the deception resulted in an injury distinct from the

  injury sustained from the alleged breach of contract).

         In Plaintiff's breach of contract claim, it alleges that Defendants promised to "sell

  the Rental Property to Plaintiff, rehabilitate the property, identify tenants, screen tenants,

  secure tenants, manage the Rental Property, and provide rent checks to Plaintiff." Compl.

  ¶ 43. Plaintiff alleges that it was injured when Defendants breached the Purchase

  Agreements by failing to fulfill any of these alleged obligations. Id. ¶¶ 46-48. In its fraud

  claim, Plaintiff alleges that Defendants represented that they would "sell the Rental

  Property to Plaintiff, rehabilitate the property, identify tenants, screen tenants, secure

  tenants, manage the Rental Property, and provide rent checks to Plaintiff." Id. ¶ 58. When

  these alleged representations turned out to be false, Plaintiff was injured. Id. ¶ 63.

                                                12
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 13 of 19 PageID #: 256




  Identical conduct underlies both the contract and the fraud claim, resulting in an identical

  injury from each. See McLeskey, 2020 WL 3315996, at *4. Therefore, we hold that

  Plaintiff's fraud claim is merely a repackaging of its contract claim and is accordingly

  dismissed.

         D.     Conversion

         In Count IV, Plaintiff brings a tort claim for conversion alleging that "Defendants

  converted the funds provided by Plaintiff to Defendants specifically and expressly for the

  purpose of rehabilitation of the Rental Property." Compl. ¶ 68. Defendants moved to

  dismiss the conversion claim because Indiana does not allow conversion claims alongside

  breach of contract claims, and the funds at issue are not a special chattel. We dismiss this

  claim because the conversion claim is, again, simply a repackaged version of Plaintiff's

  contract claim; therefore, we do not reach the question of whether the funds at issue

  constitute a special chattel.

         Indiana does not allow claims for conversion in contract disputes. Clark-

  Silberman v. Silberman, 78 N.E. 3d 708, 715 (Ind. Ct. App. 2017) (citation omitted);

  Korellis Roofing, Inc. v. N. Cross Roofing & Waterproofing, Inc., No. 2:17-

  CV-212, 2017 WL 4407925, at *3 (N.D. Ind. Oct. 4, 2017) (dismissing conversion claim

  because plaintiff has not "alleged any acts independent of the underlying contract dispute

  that could reasonably be construed as a separate and independent tort of conversion").

  Plaintiff's only response to this argument is to point out that it is permitted to plead in the

  alternative. Pl.'s Resp. Opp'n, at 21-22. However, as previously discussed in the context


                                                13
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 14 of 19 PageID #: 257




  of Plaintiff's promissory estoppel claim, Plaintiff has not used any language that indicates

  it intended to plead in the alternative. See Compl. ¶¶ 66-75. Plaintiff's conversion claim is

  not independent of its contract claim, and it failed to plead in the alternative; therefore,

  Plaintiff's conversion claim is dismissed. 10

         E.      Negligence

         In Count V, Plaintiff alleges that "Defendants owed a duty to the Plaintiff to

  properly screen, hire, retain, and supervise the company [they] engaged to perform the

  services [they] promised Plaintiff," Compl. ¶ 77, and "Defendants owed a duty to

  Plaintiff to take appropriate steps and implement appropriate measures and policies to

  learn of and correct Oceanpointe's and other entities' failure to [perform the services]

  promised by Defendants to Plaintiff." Id. ¶ 79. Plaintiff alleges that Defendants breached

  these duties and Plaintiff was injured as a result. Id. ¶¶ 78, 80-82. Defendants moved to

  dismiss Plaintiff's negligence claims on the grounds that they owed no duties to Plaintiff

  and because Plaintiff alleges only economic loss. We agree with Defendants, and now

  dismiss.

         Plaintiff appears to allege a negligent retention and supervision claim, which has

  three elements under Indiana law: "1) a duty of care owed by an employer to a third

  person; 2) breach of that duty; and 3) injury to the third person proximately caused by the


  10
    In fact, Plaintiff may have waived any argument to the contrary by failing to respond. See Pl.'s
  Resp. Opp'n, at 21-22; Alanann, 2020 WL 3402873, at *6; BN Invest, No. 1:19-cv-02675-JMS-
  TAB, at 18-19. Regardless, in a case involving the same defendants and the same alleged
  investment scheme, another court in this district determined that the plaintiffs failed to identify a
  special chattel and accordingly dismissed the conversion claim. McLeskey, 2020 WL 3315996, at
  *5.
                                                   14
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 15 of 19 PageID #: 258




  employer's breach." Scott v. Retz, 916 N.E. 2d 252, 257 (Ind. Ct. App. 2009) (citation

  omitted). However, Plaintiff has not alleged facts sufficient to support the inference that

  there exists a master/servant or employer/employee relationship between Defendants and

  Oceanpointe or "other entities." Defendants' relationship with Oceanpointe and the other

  unnamed entities is never clearly alleged, 11 and there are no allegations from which the

  court could infer that Defendants had the power to hire, fire, or otherwise supervise

  Oceanpointe or the other entities. 12 Without such a relationship, there is no duty owed by

  Defendants to Plaintiff. See Alanann, 2020 WL 3402873, at *6; BN Invest, No. 1:19-cv-

  02675-JMS-TAB, at 22.

         Even if there were a duty owed by Defendants, Plaintiff's claim is solely for

  economic loss. Under Indiana law, a defendant is "not liable under a tort theory for any

  purely economic loss caused by its negligence." Indianapolis-Marion Cty. Pub. Library

  v. Charlier Clark & Linard, P.C., 929 N.E. 2d 722, 726-27 (Ind. 2010). Here, Plaintiff

  has alleged that it purchased the property for $72,500 and $51,500, respectively, and then




  11
     At one point, Plaintiff refers to Oceanpointe or the other entities as "affiliates" of Defendants.
  Compl. ¶ 17. At another point, these entities are alleged to be in a "partnership" with Defendants.
  Id. ¶ 23. Finally, Plaintiff alleges that the entities are "controlled" by Defendants. Id. ¶ 63. These
  allegations do not concretely allege the relationship between Defendants and Oceanpointe and
  fail to provide a sufficient basis from which the court could infer that the requisite employer-
  employee relationship exists. This result is consistent with other courts. See BN Invest, No. 1:19-
  cv-02675-JMS-TAB, at 21 n.9.
  12
     Plaintiff does include in its Complaint an anonymous email, apparently from Clayton Morris,
  appearing to state that Morris Invest owns Oceanpointe. Compl. ¶ 20. Yet, Plaintiff never alleges
  that it received this email or that Clayton Morris or Morris Invest in fact own Oceanpointe. That
  omission appears intentional, because the email is evidently from another case involving the
  same Defendants. See Alanann, 2020 WL 3402873, at *2.
                                                   15
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 16 of 19 PageID #: 259




  later sold those property at losses of $52,111 and $37,477. Compl. ¶ 41. This is purely

  economic loss. See McLeskey, 2020 WL 3315996, at *6.

         Furthermore, to the extent that Plaintiff alleges physical damage to the property as

  a result of Defendant's alleged negligence, the property is subject to a contractual

  agreement and "contract law governs damage to the product or service itself."

  Indianapolis-Marion Cty. Pub. Library, 929 N.E. 2d at 731 (quoting Gunkel v.

  Renovations, Inc., 822 N.E. 2d 150, 153 (Ind. 2005)); see also McLeskey, 2020 WL

  3315996, at *6. Therefore, Plaintiff's negligent retention and supervision claim is

  dismissed.

         F.     Indiana Deceptive Consumer Sales Act

         Finally, in Count VI, Plaintiff claims that Defendants have violated the Indiana

  Deceptive Consumer Sales Act (IDCSA), alleging that "Defendants intentionally and

  materially misrepresented to Plaintiff the nature of the program offered by Defendants

  and the nature of the investment products sold to Plaintiff." Compl. ¶ 91. Defendants

  moved to dismiss because the alleged sales are not "consumer transactions" under the

  IDCSA, and real property transactions are excluded from an individual's private right of

  action under the Act. We conclude that neither sale is a consumer transaction under the

  IDCSA and do not reach the issue of whether the transaction at issue is excluded from a

  private right of action under the IDCSA.

         The IDCSA prohibits unfair, abusive, or deceptive acts, omissions, or practices "in

  connection with a consumer transaction." Ind. Code § 24-5-0.5-3. The act defines a


                                               16
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 17 of 19 PageID #: 260




  "consumer transaction" as "a sale, lease, assignment, award by chance, or other

  disposition of an item of personal property, real property, a service, or an intangible . . .

  to a person for purposes that are primarily personal, familial, charitable, agricultural, or

  household." Ind. Code § 24-5-0.5-2(a)(1).

         The sales of investment property at issue here do not constitute consumer

  transactions, because the purchases were for primarily commercial purposes—not

  "purposes that are primarily personal, familial, charitable, agricultural, or household." Id.

  Plaintiff straightforwardly alleges that the property here were purchased "for the purpose

  of generating 'passive' rental income to Plaintiff." Compl. ¶ 25. The Complaint repeatedly

  refers to the property as "investment property." Id. ¶¶ 6, 10, 13. Not once does Plaintiff

  allege that the property were purchased for primarily personal, familial, charitable, or

  household purposes. In short, the purchases here are simply not consumer transactions

  under the IDCSA; therefore, the Act does not apply to these transactions. 13 See LEJ

  Management, LLC v. Morris Invest, LLC, No. 1:19-cv-02662-TWP-TAB, 2020 WL

  5095450, at *10 (S.D. Ind. Aug. 28, 2020) (dismissing plaintiff's claim under the IDCSA

  because property was purchased for investment purposes and was therefore not a

  consumer transaction); see also Alanann, 2020 WL 3402873, at *7 (same); McLeskey,

  2020 WL 3315996, at *7 (same). Accordingly, Plaintiff's claim under the IDCSA is

  dismissed.



  13
    Plaintiff's reliance on Watkins v. Alvey is misplaced. See 549 N.E. 2d 74, 78 (Ind. Ct. App.
  1990). In that case, the court considered only whether defendants were "suppliers" under the
  IDCSA. Id. at 75-78.
                                                  17
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 18 of 19 PageID #: 261




  III.   Conclusion

         For the reasons detailed above, we GRANT IN PART and DENY IN PART

  Defendants' Partial Motion to Dismiss [Docket No. 17].

         Defendants' Partial Motion to Dismiss is GRANTED with respect to Plaintiff's

  breach of contract claim for tenant services and property-management services, its

  promissory estoppel claim for rehabilitation of the property, its fraud/deception claim, its

  conversion claim, its negligence claim, and its claim based on the IDCSA.

         Defendants' Partial Motion to Dismiss is DENIED with respect to Plaintiff's

  breach of contract claim for rehabilitation of the property, its breach of contract claim

  against Morris Invest in its entirety, and its promissory estoppel claim for tenant services

  and property-management services. Plaintiff may proceed against both Defendants with

  respect to these claims.

         IT IS SO ORDERED.



         Date:
                      9/29/2020                      _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




                                               18
Case 1:19-cv-02676-SEB-TAB Document 31 Filed 09/29/20 Page 19 of 19 PageID #: 262




  Distribution:

  Molly Elizabeth Harkins
  HOOVER HULL TURNER LLP
  mharkins@hooverhullturner.com

  David J. Hensel
  HOOVER HULL TURNER LLP
  dhensel@hooverhullturner.com

  Anne Medlin Lowe
  RILEY WILLIAMS & PIATT, LLC
  alowe@rwp-law.com

  Amanda L.B. Mulroony
  HOOVER HULL TURNER LLP
  amulroony@hooverhullturner.com

  James Piatt
  RILEY WILLIAMS & PIATT, LLC
  jpiatt@rwp-law.com




                                       19
